DAUKSCH, Judge.
This is an appeal from a judgment denying relief based upon a complaint for wrongful discharge from employment and related claims. We affirm the judgment but reverse the order denying costs to appellee. § 57.041, Fla. Stat. (1997); Oriental Imports, Inc. v. Alilin, 559 So.2d 442 (Fla. 5th DCA 1990); Governing Bd. of St Johns River Water Management District v. Lake Pickett Ltd., 543 So.2d 883 (Fla. 5th DCA 1989); Calder Race Course, Inc. v. Gaitan, 430 So.2d 975 (Fla. 3d DCA 1983). The judgment is affirmed, the order denying costs is reversed and this cause remanded for entry of a judgment for costs for appellee.
Judgment AFFIRMED; costs order REVERSED; REMANDED.
GRIFFIN, C.J., and ANTOON, J., concur.